UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6953


THOMAS A. CHILTON, JR.,

                Petitioner – Appellant,

          v.

PAGE TRUE, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     James R. Spencer, Chief
District Judge. (3:05-cv-00490-JR-MHL)


Submitted:   January 30, 2012             Decided:   February 7, 2012


Before KING, SHEDD, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas A. Chilton, Jr., Appellant Pro Se. Donald Eldridge
Jeffrey, III, Assistant Attorney General, Karen Misbach, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Thomas A. Chilton, Jr. seeks to appeal the district

court’s    order     accepting      the      recommendation          of    the    magistrate

judge    and     denying       relief   on     his       28   U.S.C.       §    2254     (2006)

petition.       The order is not appealable unless a circuit justice

or    judge    issues     a    certificate        of   appealability.             28     U.S.C.

§ 2253(c)(1)(A) (2006).            A certificate of appealability will not

issue     absent     “a       substantial      showing        of     the       denial    of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating          that    reasonable           jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El     v.    Cockrell,        537    U.S.       322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                 Slack,

529 U.S. at 484-85.             We have independently reviewed the record

and conclude that Chilton has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.         We deny Chilton’s motions to place the case in

abeyance, to perpetuate testimony, and for a show cause order.

We    dispense     with    oral    argument        because     the     facts      and    legal

                                              2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3